



Exhibit 10.1


AMENDMENT NO. 3 TO CREDIT AGREEMENT


AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of February 5, 2018 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of February
14, 2017 (as amended by Amendment No. 1 to Credit Agreement dated as of March
31, 2017, Amendment No. 2 to Credit Agreement dated June 2, 2017 and as
otherwise amended, supplemented and modified from time to time, the “Credit
Agreement”) among NGL ENERGY PARTNERS LP, a Delaware limited partnership
(“Parent”), NGL ENERGY OPERATING LLC, a Delaware limited liability company
(“Borrowers’ Agent”), each subsidiary of the Parent identified as a “Borrower”
under the Credit Agreement (together with the Borrowers’ Agent, each, a
“Borrower” and collectively, the “Borrowers”), each subsidiary of Parent
identified as a “Guarantor” under the Credit Agreement (together with the
Parent, each, a “Guarantor” and collectively, the “Guarantors”) DEUTSCHE BANK
AG, NEW YORK BRANCH, as technical agent (in such capacity, together with its
successors in such capacity, the “Technical Agent”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS (“DBTCA”), as administrative agent for the Secured Parties (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (as
defined below) (in such capacity, together with its successors in such capacity,
the “Collateral Agent”) and each financial institution identified as a “Lender”
or an “Issuing Bank” under the Credit Agreement (each, a “Lender” and together
with the Technical Agent, the Administrative Agent and the Collateral Agent, the
“Secured Parties”).
RECITALS
WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and
WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to them in
the Credit Agreement.


2.Amendment to Section 1.1 (Certain Defined Terms) of the Credit Agreement. The
defined term “Consolidated EBITDA” in Section 1.1 of the Credit Agreement is
hereby amended by adding the following sentence at the end of the existing
defined term:


“Solely for the two fiscal quarters ending December 31, 2017 and March 31, 2018,
Consolidated EBITDA may be adjusted (without duplication) to include the Accrued
Blenders Tax Credits; provided that such adjustments shall not exceed in the
aggregate $26,800,000, whether applied in a single fiscal quarter or applied
over such two fiscal quarters, determined by the Borrowers’ Agent in its
discretion, which determination shall be confirmed to the Administrative Agent
in writing or other authenticated record; provided further that if by June 30,
2018, 26 U.S.C. § 6426(c)(6) of the Code has not been amended to permit the
accrual of tax credits under 26 U.S.C. § 6426(c) for calendar year 2017, each
determination of Consolidated EBITDA on and after June 30, 2018 that includes a
fiscal quarter ending either December 31, 2017 or March 31, 2018, shall be made
without including the Accrued Blenders Tax Credit.”
3.Amendment to Section 1.1 (Certain Defined Terms) of the Credit Agreement.
Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms “Accrued Blenders Tax Credits,” “Blenders Tax Credits” and
“Retail West Disposition” in their respective alphabetical order therein:


““Accrued Blenders Tax Credits” means the Blenders Tax Credit that would have
been properly determined under 26 U.S.C. § 6426(c) of the Code and accrued to
the Credit Parties for their biodiesel related activities between January 1,
2017 and December 31, 2017 had the effectiveness of 26 U.S.C. § 6426(c) of the
Code not terminated as of December 31, 2016; provided that such Blenders Tax
Credits would not otherwise be eligible to be recognized by the Credit Parties
under GAAP accounting rules.”
““Blenders Tax Credits” means a tax credit available with respect to biodiesel
fuel mixtures pursuant to 26 U.S.C. § 6426(c) of the Code for certain taxpayers
that used or sold certain biodiesel mixtures.”




--------------------------------------------------------------------------------






““Retail West Disposition” means the sale of 100% of the issued and outstanding
limited liability company membership interests of Hicksgas, LLC, a Delaware
limited liability company, pursuant to the terms and conditions of the Retail
West Purchase Agreement.”
““Retail West Purchase Agreement” means that certain Membership Interest
Purchase Agreement dated as of November 6, 2017, entered by and among, NGL
Propane LLC, a Delaware limited liability company, Parent, DCC LPG Holdings,
Inc., a Delaware corporation, and DCC Energy UK Limited.”
4.Amendment to Section 7.4 (Dispositions) of the Credit Agreement. Section 7.4
of the Credit Agreement is hereby amended by inserting the below at the end of
existing clause (5) of such section:


“provided further that this clause 5 shall not be applicable to the Retail West
Disposition and, for the avoidance of doubt, with respect to any determination
as to whether the Credit Parties have exceeded the 7.5% limit on Dispositions
for fiscal year 2018, the assets sold in the Retail West Disposition shall be
excluded from such determination.”
5.Amendment to Section 7.4 (Dispositions) of the Credit Agreement. Section 7.4
of the Credit Agreement is hereby further amended as follows: (i) by deleting
the “and” as it appears at the end of clause (7) thereof, (ii) by deleting the
“.” at the end of clause (8) thereof and inserting in lieu thereof “; and” and
(iii) by inserting the following as a new clause in the appropriate numeric
order:


(9)    “the Credit Parties may consummate the Retail West Disposition.”
6.Representations and Warranties; No Default. To induce the Lenders to enter
into this Amendment, each Credit Party that is a party hereto (by delivery of
its respective counterpart to this Amendment) hereby (i) represents and warrants
to the Administrative Agent and the Lenders that after giving effect to this
Amendment, its representations and warranties contained in the Credit Agreement
and other Loan Documents are true and correct in all material respects on and as
of the date hereof with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
(ii) represents and warrants to the Administrative Agent and the Lenders that it
(x) has the requisite power and authority to make, deliver and perform this
Amendment; (y) has taken all necessary corporate, limited liability company,
limited partnership or other action to authorize its execution, delivery and
performance of this Amendment, and (z) has duly executed and delivered this
Amendment and (iii) certifies that no Default or Event of Default has occurred
and is continuing under the Credit Agreement (after giving effect to this
Amendment) or will result from the making of this Amendment.


7.Effectiveness of Amendments. This Amendment shall become effective upon the
first date on which each of the following conditions has been satisfied:


(a)Amendment Documents. The Administrative Agent shall have received this
Amendment, duly executed and delivered by each of the Credit Parties, and by
Lenders constituting the Required Lenders.


(b)Fees and Expenses. The Borrowers shall, upon demand, pay to the
Administrative Agent (i) the aggregate amount of the amendment work fees due to
the Lenders party hereto in accordance with the offer made in the amendment
request prepared in connection with this Amendment and (ii) any and all other
reasonable fees, costs and expenses that are for the account of the Borrowers
pursuant to Section 10.9 of the Credit Agreement, including all such fees, costs
and expenses incurred in connection with this Amendment.


(c)Proceedings and Documents. All corporate and other proceedings pertaining
directly to this Amendment and all documents, instruments directly incident to
this Amendment shall be satisfactory to the required Lenders and their
respective counsel and the Technical Agent shall have received all such
counterpart originals or certified or other copies of such documents as the
Technical Agent may reasonably request.


8.Retail West Releases; Proceeds Application. By executing this Amendment, each
Lender party hereto consents, subject to the consummation of the Retail West
Disposition in accordance with the terms of the Retail West Purchase Agreement,
to the release of (and authorizes the Collateral Agent to release) Hicksgas, LLC
from its Guaranty and its other obligations under the Loan Documents. The Credit
Parties hereby agree to use the proceeds (net of expenses) of the Retail West
Disposition to pay down existing Indebtedness no later than five (5) Business
days after the Retail West Disposition is consummated.




2

--------------------------------------------------------------------------------





9.Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose, except as expressly
set forth herein, or a consent to any further or future action on the part of
any Credit Party that would require the waiver or consent of the Lenders. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


10.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAW OF THE STATE OF NEW YORK.


11.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart hereof by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.


12.Headings. Section or other headings contained in this Amendment are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.


13.Guarantor Acknowledgement. Each Guarantor party hereto hereby (i) consents to
the modifications to the Credit Agreement contemplated by this Amendment and
(ii) acknowledges and agrees that its guaranty pursuant to Section 10.18 of the
Credit Agreement is, and shall remain, in full force and effect after giving
effect to the Amendment.


14.Lender Acknowledgement. Each undersigned Lender, by its signature hereto,
hereby authorizes and directs DBTCA in its capacity as Administrative Agent and
as Collateral Agent to execute this Amendment.


[Signature Pages Follow]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


BORROWERS’ AGENT AND BORROWER:




NGL ENERGY OPERATING LLC,
a Delaware limited liability company






By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President







PARENT:




NGL ENERGY PARTNERS LP,
a Delaware limited partnership






By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President



Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------







GUARANTORS:
ANTICLINE DISPOSAL, LLC
CENTENNIAL ENERGY, LLC
CENTENNIAL GAS LIQUIDS ULC
CHOYA OPERATING, LLC
GRAND MESA PIPELINE, LLC
HICKSGAS, LLC
HIGH SIERRA CRUDE OIL AND MARKETING, LLC
HIGH SIERRA ENERGY, LP
NGL CRUDE CANADA, ULC
NGL CRUDE CANADA HOLDINGS, LLC
NGL CRUDE CUSHING, LLC
NGL CRUDE LOGISTICS, LLC
NGL CRUDE PIPELINES, LLC
NGL CRUDE TERMINALS, LLC
NGL CRUDE TRANSPORTATION, LLC
NGL ENERGY EQUIPMENT, LLC
NGL ENERGY FINANCE CORP.
NGL ENERGY HOLDINGS II, LLC
NGL ENERGY LOGISTICS, LLC
NGL ENERGY OPERATING LLC
NGL ENERGY PARTNERS LP
NGL LIQUIDS, LLC
NGL-MA, LLC
NGL-MA REAL ESTATE, LLC
NGL MARINE, LLC
NGL MILAN INVESTMENTS, LLC
NGL-NE REAL ESTATE, LLC
NGL PROPANE, LLC
NGL SHIPPING AND TRADING, LLC
NGL SUPPLY TERMINAL COMPANY, LLC
NGL SUPPLY TERMINAL SOLUTION MINING, LLC
NGL SUPPLY WHOLESALE, LLC
NGL WATER SOLUTIONS, LLC
NGL WATER SOLUTIONS BAKKEN, LLC
NGL WATER SOLUTIONS DJ, LLC
NGL WATER SOLUTIONS EAGLE FORD, LLC
NGL WATER SOLUTIONS MID-CONTINENT, LLC
NGL WATER SOLUTIONS PERMIAN, LLC
OPR, LLC
OSTERMAN PROPANE, LLC
SAWTOOTH NGL CAVERNS, LLC
TRANSMONTAIGNE LLC
TRANSMONTAIGNE PRODUCT SERVICES LLC
TRANSMONTAIGNE SERVICES LLC




By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President



Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------







SECURED PARTIES:


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent






By:
/s/ Chris Chapman

Name:
Chris Chapman

Title:
Director





By:
/s/ Shai Bandner

Name:
Shai Bandner

Title:
Director







DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent






By:
/s/ Chris Chapman

Name:
Chris Chapman

Title:
Director





By:
/s/ Shai Bandner

Name:
Shai Bandner

Title:
Director









Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Lender






By:
/s/ Jason York

Name:
Jason York

Title:
Authorized Signatory







BNP PARIBAS,
as a Lender and Issuing Bank






By:
/s/ Delphine Gaudiot

Name:
Delphine Gaudiot

Title:
Director





By:
/s/ Redi Meshi

Name:
Redi Meshi

Title:
Vice President







PNC BANK, NATIONAL ASSOCIATION
as a Lender






By:
/s/ John Berry

Name:
John Berry

Title:
Senior Vice President







BARCLAYS BANK PLC,
as a Lender






By:
/s/ Sydney G. Dennis

Name:
Sydney G. Dennis

Title:
Director



Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender






By:
/s/ Darrell Holley

Name:
Darrell Holley

Title:
Managing Director





By:
/s/ Anna C. Ferreira

Name:
Anna C. Ferreira

Title:
Vice President







TORONTO DOMINION BANK, NEW YORK BRANCH,
as a Lender






By:
/s/ Annie Dorval

Name:
Annie Dorval

Title:
Authorized Signatory







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender






By:
/s/ Jacob L. Osterman

Name:
Jacob L. Osterman

Title:
Director







MIZUHO BANK, LTD.,
as a Lender






By:
/s/ Leon Mo

Name:
Leon Mo

Title:
Authorized Signatory



Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender






By:
/s/ Houssem Daly

Name:
Houssem Daly

Title:
Associate Director





By:
/s/ Darlene Arias

Name:
Darlene Arias

Title:
Director







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender






By:
/s/ Nupur Kumar

Name:
Nupur Kumar

Title:
Authorized Signatory





By:
/s/ Christopher Zybrick

Name:
Christopher Zybrick

Title:
Authorized Signatory







GOLDMAN SACHS BANK USA,
as a Lender






By:
/s/ Chris Lam

Name:
Chris Lam

Title:
Authorized Signatory







MACQUARIE BANK LIMITED,
as a Lender






By:
            

Name:        
Title:    




By:
            

Name:        
Title:


Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as a Lender






By:
/s/ Scott G. Axelrod

Name:
Scott G. Axelrod

Title:
Senior Vice President







CITIZENS BANK, N.A.,
as a Lender






By:
/s/ Scott Donaldson

Name:
Scott Donaldson

Title:
Senior Vice President





























Signature Page to Amendment No. 3 to Credit Agreement

